Citation Nr: 1621842	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1957 to February 1981.  He died in February 2006.  The appellant is the Veteran's surviving spouse.

The appellant's claim for service connection for the cause of the Veteran's death was originally denied in an October 2006 rating decision based on a lack of evidence that the cause of death was incurred in or due to service.  

In an August 2007 rating decision, the denial of service connection was confirmed based again on a lack of evidence that the cause of death was incurred in or due to service.  In addition, the August 2007 rating decision denied service connection based on a lack of evidence showing that the cause of death was related to the Veteran's service-connected prostate cancer.  

The Board remanded the matter back to the RO in June 2010 in order to obtain all medical records not previously of record, up to and including the day of the Veteran's death.  The appellant did not respond to requests for these records and the Board denied the appellant's claim for service connection in a March 2011 decision based on a lack of evidence that the Veteran's myelodysplasia developed due to exposure to Agent Orange, or that a service connected disability was either the principal or a contributory cause of the Veteran's death.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims, and that decision became final.

Jurisdiction over the case was thereafter transferred to the RO in St. Paul, Minnesota.  In October 2012, the appellant submitted additional medical records not previously in evidence, including records up to and including the day of the Veteran's death.  The RO denied the claim in a December 2012 rating decision on the basis that the new medical treatment records did not constitute new and material evidence.  The appellant is appealing that decision.

Therefore, the matter is before the Board of Veterans' Appeals (Board) on appeal from a December 4, 2012 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. A March 2011 Board decision denied service connection for the cause of the Veteran's death; the appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims, and that decision is final.

2. Evidence submitted since the March 2011 Board decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, and therefore creates a reasonable possibility of substantiating the claim.

3. Resolving reasonable doubt in the appellant's favor, the Veteran's myelodysplastic syndrome is service-connected.

4. Resolving reasonable doubt in the appellant's favor, the Veteran's MDS contributed substantially or materially to his death.


CONCLUSIONS OF LAW

1. The March 2011 Board decision, which denied service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R.  §§ 20.1100, 20.1104 (2015). 

2. The medical treatment records received subsequent to the March 2011 Board decision and the April 2016 medical opinion is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A.  §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. Resolving reasonable doubt in favor of the appellant, a disability incurred in service contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The evidence of record at the time of the March 2011 Board decision included: a list of medication drugs from April 1996 to December 2001; medical records from various VA medical centers dated between October 2000 and January 2006; numerous statements by the appellant dated July 2006, April 2007, November 2008, April 2009, February 2010, June 2010, and December 2010 (many attaching print-outs from web pages regarding myelodysplasia and Agent Orange); and a statement by the Veteran's daughter dated June 2010.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2015).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

In this case, evidence added to the claims file since the March 2011 Board decision includes an October 2012 notice of disagreement attaching eighty-eight pages of medical records.  The majority of these medical records were not previously associated with the claims file.  These medical records include treatment records concerning the Veteran's prostate cancer, myelodysplasia and other suspected diseases, up to the Veteran's death.  The newly received evidence contains a three page hospital summary detailing the medical treatment the Veteran received prior to his death.  Additionally, the appellant submitted an April 2016 private medical opinion from a radiation oncologist.

Given that this evidence addresses a fact necessary to substantiate the appellant's claims of entitlement to service connection for the cause of the Veteran's death, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  

Law and Regulations

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2015).  A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2015).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

According to the February 2006 death certificate, the Veteran died as a result of a post-operative hemorrhage secondary to myelodysplasia.  He was not service-connected for any of the conditions noted on the death certificate.  

Service-connection was only in effect for prostate cancer, impotence secondary to prostate cancer, tinnitus and hearing loss (left ear).  

The appellant has submitted multiple lay statements in which she asserts that the Veteran died from brachytherapy treatment for his service-connected prostate cancer, or alternatively due to his blood disease form of leukemia caused by his conceded exposure to Agent Orange herbicides.  A statement from the Veteran's daughter also relates the cause of the Veteran's death to herbicide exposure.

The March 2010 VA physician opined that the Veteran's death was not related to his prior treatment with brachytherapy for prostate cancer.  The physician did not provide an opinion whether the Veteran's myelodysplasia was related to herbicide exposure.

The April 2016 physician opined that the Veteran's myelodysplastic syndrome (MDS) was "as likely as not a result of Agent Orange exposure and that Agent Orange substantially or materially aided to his cause of death, as he died from complication from a procedure, and those complications would not have occurred without bone marrow dysfunction from MDS/CML."  The physician found that, after reviewing all available medical literature, the Veteran's toxin exposure during service more likely than not contributed to his development of MDS.  

In coming to this conclusion, the physician found that the Veteran's cancer was unique and pointed to three bases for his opinion.  First, the Veteran did not have overwhelming risk factors for MDS development in general, other than herbicide exposure.  Second, a bone marrow biopsy mentioned that the Veteran could have chronic myelogenous leukemia (CML), and therefore this was a possibility.  Third, MDS falls on the spectrum of leukemic blood disorders, they are difficult to distinguish, and the Veteran died before additional diagnostic tests and treatments could be performed.  The physician also found that MDS is very similar to chronic leukemia, especially when it is not secondary to MDS.  Lastly, the physician found that the presumed diagnosis was MDS, but that MDS was primary due to environmental exposure, not secondary from brachytherapy treatment.

Analysis

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service-connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2014).  Issues involved in a claim for dependency and indemnity compensation (DIC), such as service connection for the cause of death, are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2015).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Here, the appellant contends in pertinent part that the conceded exposure to Agent Orange caused the Veteran's MDS, and that MDS was a contributory cause of his death.  Having carefully reviewed the evidence, the Board finds that service connection for the cause of the Veteran's death is warranted.  

As noted above, the April 2016 physician found that the Veteran's diagnosed MDS was as likely as not a result of Agent Orange exposure.  Thus, the record shows an in-service occurrence of a disease, and medical evidence of a nexus between the disability and the in-service occurrence.

Additionally, the April 2016 physician found and that the Veteran's MDS "substantially or materially" aided to his cause of death.  The physician provided a persuasive rationale for his opinion and the Board finds this opinion compelling.  Based on his training, knowledge, and expertise, and medical research on which he relied to form his opinion, the physician provided sound reasoning for his opinion.  Moreover, the Board notes that the April 2016 physician's findings are uncontradicted as the March 2010 VA physician only opined as to whether the Veteran's death was related to his prior brachytherapy for prostate cancer.  

The Board also finds compelling the fact that myelodysplasia is specifically listed on the Veteran's death certificate as a significant causative factor in his death.  

Accordingly, in considering the uncontradicted April 2016 medical opinion and the pertinent medical evidence of record, and in affording the appellant the benefit of the doubt, the Board finds that the Veteran's MDS is service-connected, and that this condition contributed substantially or materially to his death.  Thus, the evidence is in favor of the grant of service connection for the cause of the Veteran's death and service connection is, therefore, granted.  38 U.S.C.A §5107 (West 2014).

ORDER

New and material evidence having been received; the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


